Election/Restrictions
Claims 1-10 & 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election of the drive shaft shown at Fig. 6D (Species N) in the reply filed on August 11, 2021 was made without traverse in the reply filed on  August 11, 2021. 
In the reply filed on October 15, applicant argues claim 1, in spite of including the limitations of withdrawn claim 2, reads on the elected species.  However, claim 2 was not identified by applicant as reading on the elected species in the reply filed August 11 at which time election was fixed.  Since claim 1 still includes the limitations of claim 2, it remains withdrawn.  See MPEP 818.

Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 22, 2021.

Claim Rejections - 35 USC § 103
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schlotmann, US 3,137,149.  Schlotmann discloses a drive shaft for selectively connecting a drive input to an output (col. 1, lines 10-12), said drive shaft comprising:
a tubular portion (1’);

wherein said mechanical connection receives reinforcement that incudes teeth (2f’) on said first diaphragm interfitting with teeth (1b’) at said axial end of said tubular portion,
wherein Fig. 1 shows the teeth are radially and circumferentially spaced.
Schlotmann does not expressly disclose a second diaphragm member.  However, it would it would have been an obvious matter of design choice to modify the drive shaft of Schlotmann by including a second diaphragm member, since such a modification would have involved a mere duplication of parts.  The duplication of parts for a multiplied effect has no patentable significance and is considered well within the purview and obvious to one of ordinary skill in the art.  St. Regis Paper Co. v. Bemis Co., Inc. 193 USPQ 8, 11 (7th Cir. 1977).
Schlotmann does not expressly disclose the tubular portion (1’) being formed of fiber-reinforced polymer matrix composites.  However, it would have been obvious to one having ordinary skill in the art to form the tubular portion from fiber-reinforced polymer matrix composites, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.

Response to Arguments
Applicant's arguments filed October 15, 2021 have been fully considered but they are not persuasive.
Applicant argues Schlotmann fails to disclose the first diaphragm member (2’) being formed of fiber-reinforced polymer matrix composites.  However, at col. 2, lines 11-15, Schlotmann discloses the first diaphragm member (2’) being formed of a composite of a polymer matrix (see “an elastomer, e.g. vulcanized rubber”) and fiber reinforcement (see “inserts of canvas”).
Applicant argues Schlotmann fails to disclose the tubular portion (1’) being formed of fiber-reinforced polymer matrix composites.  However, as noted in detail in the rejection above, it would have been obvious to modify the drive shaft of Schlotmann so that the tubular portion (1’) is formed of fiber-reinforced polymer matrix composites.  Nothing in applicant’s argument counters this finding of obviousness.
Applicant argues Schlotmann fails to disclose a second diaphragm member.  However, as noted in detail in the rejection above, it would have been obvious to modify the drive shaft of Schlotmann so as to include a second diaphragm member.  Nothing in applicant’s argument counters this finding of obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/Greg Binda/Primary Examiner, Art Unit 3679